Citation Nr: 1429084	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-16 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED), also including as secondary to the service-connected PTSD and/or hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, in support of his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  The VLJ of the Board that presided over that hearing subsequently issued a decision in September 2009 increasing the rating for the Veteran's PTSD from 50 to 70 percent as of July 28, 2009.  However, that presiding VLJ of the Board remanded the remaining claims of entitlement to service for GERD and ED to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

The Board again remanded these claims to the AOJ in August 2010 and June 2011.

Even more recently, in September 2012, the Board yet again remanded these claims to the AOJ to schedule an additional Travel Board hearing since the VLJ who had presided over the prior hearing since had retired.  Though marked a "no show", the Veteran ultimately withdrew his request for an additional hearing in June 2013.  See 38 C.F.R. § 20.704(e) (2013).  Accordingly, the Board is proceeding with its consideration of his claims based on the evidence of record, as he has requested.



FINDING OF FACT

The Veteran's GERD and ED were not incurred during his active military service, are not otherwise shown to be causally related to his service, and are not proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria are not met for establishing his entitlement to service connection for his GERD and ED.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so including notice of both what is required to establish entitlement to service connection (namely, Veteran status, proof he has the claimed disability, and indication of a relationship or correlation between the disability and his military service), but also and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, to this end, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 discussing the type of evidence and information needed to show his entitlement to service connection for these claimed disabilities.  The letter informed him of what evidence was required to substantiate these claims and of his and VA's respective obligations in obtaining this necessary supporting evidence.  Since the Board is denying these claims for service connection, the "downstream" disability rating and effective date elements of these claims are moot.  He therefore is not prejudiced by not also having received notice concerning these downstream elements of his claims.  That is to say, it was harmless, meaning nonprejudicial, error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also as mentioned has a duty to assist the Veteran in developing these claims.  This duty includes assisting him in the procurement of relevant records, whether from during his service (such as his service treatment records (STRs)) or concerning his evaluation and treatment since service (whether from VA or private sources).  This additional duty also includes providing an examination and/or obtaining a medical opinion when necessary to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, also his post-service VA and private medical records.  He was also afforded comprehensive VA medical examinations for medical opinions in furtherance of his claims.  The examination reports and findings were based on reviews of the record, medical histories provided by him, and upon objective physical examinations of him.  Moreover, the VA examiners provided the necessary explanatory rationales.  Thus, the examinations were sufficient to decide these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Finally, the Veteran was afforded a hearing before a VLJ of the Board, and the hearing was in accordance with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), insofar as correctly identifying the issues on appeal and suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to this claimant's position.  The Veteran also was given an opportunity to have another hearing since the VLJ who had presided over the July 2009 hearing was no longer employed by the Board, since having retired.  The Veteran initially requested a new hearing, so it was scheduled to take place in June 2013, but he ultimately withdrew this additional hearing request, preferring instead that the Board decide his appeal based on the existing evidence of record.  

Any arguable deficiencies in his prior hearing pursuant to § 3.103(c)(2) and Bryant might have been eradicated had he elected to have his additional hearing.  He cannot, then, expect to raise concerns about noncompliance with this VA regulation and precedent case when he deliberately chose to forego the opportunity to correct any such deficiency by having an additional hearing.

Also, significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Stated somewhat differently, establishing entitlement to direct service connection requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that his GERD is either due to directly to his service or secondarily by way of his service-connected PTSD, including medications taken to treat this disability.  It is unclear whether he is asserting that his hypertension or medication taken for that disorder caused or aggravated his GERD.  But in deciding these claims the Board will address all potential theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83   (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Veterans Appeals (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).

Initially, the Board notes that it cannot credit the Veteran's assertions regarding the origins of his GERD because gastrointestinal (GI) disorders are complex medical conditions that are beyond the ken of lay knowledge.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

There is one reference to GERD having had its onset in 1970 as expressed in a December 2009 VA examination report.  That date appears to have been provided by the Veteran, himself, as he told the examiner that he was given a diagnosis of GERD in service.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  

The Board does not find this aspect of the December 2009 VA examination report credible, however, because at other times the Veteran has reported that his GERD instead incepted in 1994 and 2002 and because GERD is not noted in his STRs.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A medical opinion that is based on supposed facts provided by the appellant that have been found to be inaccurate or because other facts in the record contradict these supposed facts provided by the appellant that formed the basis for the opinion may be rejected, even though, as mentioned, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Here, the most competent and credible evidence of record regarding the etiology of the Veteran's GERD is contained in VA examination reports dated in July 2008, December 2009, and December 2011.  Although not every examination report addressed all potential theories of entitlement, in toto all of the potential theories were addressed.  And as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").


The VA examiners opined that the present GERD was unrelated to the Veteran's digestive complaints in service - including his reports of stomach trouble on entry because no diagnosis of GERD was rendered in service, because the stomach trouble reported on entry into service appears to have resolved in service, and because his symptoms in service were consistent with gastroenteritis and not GERD.  Further, the VA examiners opined that GERD was not likely due to or aggravated by either PTSD or hypertension - including by the medications taken for those conditions.  The examiners explained that the medications that the Veteran was taking did not tend to cause symptoms of GERD.  The Board emphasizes that a June 2011 VA PTSD examination report indicated that the only side effect of the Veteran's psychotropic medications was nausea.  Despite his complaints, neither the June 2011 VA examiner nor the December 2011 VA examiner indicated the nausea was a symptom or sign of the GERD.

The December 2011 VA examiner further explained that, rather than being caused by the service-connected disabilities, GERD was caused by the movement of gastric juices from the stomach to the esophagus.  The anti-reflux barrier at the gastroesophageal junction was anatomically and physiologically complex and vulnerable to several potential mechanisms of reflux.  The three dominant pathophysiologic mechanisms causing gastroesophageal junction incompetence were transient lower esophageal sphincter relaxations, a hypotensive lower esophageal sphincter, and anatomic disruption of the gastroesophageal junction that was often associated with hiatal hernia.

Because the most competent and credible evidence indicates the GERD is not related to the Veteran's service - either directly or a secondary result of or aggravated by his service-connected PTSD and/or hypertension, and because the most likely causes of GERD were outlined and shown to be independent of disabilities such as PTSD and hypertension and medications used in their treatment, service connection for the Veteran's GERD must be denied under all potential theories of entitlement.  38 C.F.R. §§ 3.303, 3.310; Allen, supra.  There is no competent and credible evidence to the contrary.  In cases such as this, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

The Veteran additionally contends that his ED was caused or is being aggravated by his service-connected PTSD and/or hypertension - including by the medications taken to treat these conditions.  But just as before, because the causes of ED are complex in nature, the Board cannot credit his lay assertions as to the etiology of his ED.  Jandreau, supra; Colantonio, supra.  Similarly, the Board does not find persuasive information from a Canadian VA website indicating that PTSD can ("could") cause ED because the information does not pertain specifically to this Veteran and his individual circumstances, also since it is not a website authored by physicians, and because of the speculative nature of the connection between the two disorders expressed on the website.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, the medical evidence does not meet even this lesser standard in terms of supporting the claim.

The Veteran does not contend, and the evidence does not otherwise reflect, that his ED started during his service.  Rather, he began complaining of sexual dysfunction in about 1994 or thereabouts, when Peyronie's disease was noted.  Private treatment records dated in July 1996 also reveal complaints of sexual dysfunction.  The treating physician did not mention PTSD but indicated that anti-hypertensive medication started six months earlier might be contributing to the problem.

April 2007 private treatment records indicate the Veteran had been suffering from chronic organic ED for many years and that PTSD could not be ruled out as a potential causative factor.

The Board does not find the July 1996 and April 2007 opinions ultimately probative, however, as they are merely speculative - as evidenced by them being couched in equivocal terms.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well like saying the posited relationship or correlation "may not" or "could not" exist.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

These suggestive opinions were however reason to have the Veteran examined for further medical comment on this determinative issue of causation.  He resultantly was afforded VA compensation examinations in July 2008, December 2009, and December 2011.  Although not every examination report addressed all potential theories of entitlement, in toto all of the potential theories were addressed.  The VA examiners explained that the ED was unrelated to the Veteran's military service, including to his PTSD or hypertension - and including to the medications taken for treatment of these disorders.  The examiners explained that the ED was not due to the PTSD because its diagnosis predated the diagnosis of PTSD and because earlier medical evidence indicated the Veteran's ED was due to organic causes and because the medical literature did not reflect a nexus between PTSD and ED.  

The December 2011 examiner explained that ED was unrelated to the Veteran's service or to his PTSD and hypertension - again, including to the medications taken in their treatment - because the diagnosis of ED was rendered before PTSD was diagnosed and before medication for its treatment was prescribed and because the Veteran already was taking anti-hypertensive medication when ED was first noted.  The treating private physician had linked the ED to the drugs taken for the hypertension, but the VA examiner explained that ED was very common, especially in older men such as the Veteran.  In the Veteran's case, his ED indeed was potentially due to Peyronie's disease, as this was also a known cause of ED.  The December 2011 VA examiner explained that ED was not associated with the medicine the Veteran was taking for his hypertension.  According to this examiner, the etiology of the Veteran's ED was "most likely" due to an unknown etiology and hence the earlier diagnoses of "organic" ED as well as Peyronie's disease.

Because the most competent and credible evidence indicates the ED is unrelated to the Veteran's service, including not caused or aggravated by his service-connected PTSD and/or hypertension, and because the most likely causes of the ED were outlined and shown to be independent of disabilities such as PTSD and hypertension and medications used in their treatment, service connection for the Veteran's ED must be denied under all potential theories of entitlement.  38 C.F.R. §§ 3.303, 3.310; Allen, supra.  There is no equally competent and credible evidence to the contrary.  In cases such as this, where the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.120; Alemany, supra.



ORDER

The claim of entitlement to service connection for GERD is denied.

The claim of entitlement to service connection for ED also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


